               Case 17-51882-CSS         Doc 294     Filed 01/16/20     Page 1 of 8




                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


 In re                                                         Chapter 11

 PARAGON OFFSHORE PLC,                                         Bankr. Case No. 16-10386 (CSS)

                         Debtor.


 PARAGON LITIGATION TRUST,

                         Plaintiff,

          v.

 NOBLE CORPORATION PLC, NOBLE                                  Adv. Proc. No. 17-51882 (CSS)
 CORPORATION HOLDINGS LTD, NOBLE
 CORPORATION, NOBLE HOLDING
 INTERNATIONAL (LUXEMBOURG) S.à r.l.,
 NOBLE HOLDING INTERNATIONAL
 (LUXEMBOURG NHIL) S.à r.l., NOBLE FDR
 HOLDINGS LIMITED, NOBLE HOLDING
 INTERNATIONAL LIMITED, NOBLE HOLDING
 (U.S.) LLC, NOBLE INTERNATIONAL FINANCE
 COMPANY, MICHAEL A. CAWLEY, JULIE H.
 EDWARDS, GORDON T. HALL, JON A.
 MARSHALL, JAMES A. MACLENNAN, MARY P.
 RICCIARDELLO, JULIE J. ROBERTSON, and
 DAVID WILLIAMS,

                         Defendants.


                   DEFENDANTS' RULE 26(A) EXPERT DISCLOSURES

         Defendants designate the following persons as experts in this case.

                                         Retained Experts


Thomas C. Bates
3732 Lynncrest Drive
Fort Worth, Texas 76109

Mr. Bates' expert report contains the information required by Rule 26(a)(2)(A).
              Case 17-51882-CSS         Doc 294      Filed 01/16/20     Page 2 of 8




Carlos de Maria y Campos
Galicia Abogados, S.C.
Blvd. Manuel Ávila Camacho 24-7 Col. Lomas de Chapultepec
11000 Miguel Hidalgo, Ciudad de México

Mr. Campos' expert report contains the information required by Rule 26(a)(2)(A)

Emilie Feldman
Wharton School of the University of Pennsylvania
2018 SH-DH
3620 Locust Walk
Philadelphia, PA 19104

Ms. Feldman's expert report contains the information required by Rule 26(a)(2)(A).

Lord Jonathan Mance
The Rt Hon Lord Mance
7 King's Bench Walk
7 King's Bench Walk Temple
London EC4Y 7DS
United Kingdom

Lord Mance's expert report contains the information required by Rule 26(a)(2)(A).

Timothy Shuman
McDermott Will & Emery
The McDermott Building
500 North Capitol Street, NW
Washington, DC 20001-1531

Mr. Shuman's expert report contains the information required by Rule 26(a)(2)(A).

David Tabak
NERA Economic Consulting
1166 Avenue of the Americas, 29th Floor
New York, NY 10036

Dr. Tabak's expert report contains the information required by Rule 26(a)(2)(A).

             Non-Retained Fact Witnesses Who May Provide Expert Testimony

               The following fact witnesses have not been retained or specially employed to

provide expert testimony in this case and do not regularly give expert testimony as part of their

duties as Noble employees (to the extent they are Noble employees). While they are fact


                                                 2
              Case 17-51882-CSS             Doc 294   Filed 01/16/20     Page 3 of 8




witnesses, and were each deposed during fact discovery, some of their testimony might be

deemed opinion testimony under Federal Rules of Evidence 702, 703, or 705. Out of an

abundance of caution, and without conceding that the following testimony is subject to the

disclosure requirements of Federal Rule of Civil Procedure 26(a)(2)(C), Defendants expect their

trial testimony to include the following:

Lee Ahlstrom
c/o James Taylor
Beck Redden LLP
1221 McKinney St., Ste. 4500
Houston, Texas 77010

Lee Ahlstrom, the former Senior Vice President of Strategic Development of Noble, and former
Senior Vice President of Investor Relations, Strategy, and Planning and Chief Financial Officer
of Paragon, is expected to testify on the following subject matters:

   •   the offshore drilling market and the global future outlook of standard specification assets;
       and

   •   the functionality, features, condition, and useful life of standard specification assets.

The factual bases for this testimony are Mr. Ahlstrom's personal knowledge and experience
working in the offshore industry for many years, including at Noble and Paragon. He testified on
these subjects at his September 30, 2019 deposition.

Barbra Beaulieu
c/o George Zimmerman/Lauren Aguiar
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036-6522

Barbra Beaulieu, the former Vice President of Tax of Noble, is expected to testify on the
following subject matters:

       •   Mexican tax regulations and disputes with the Mexican government over tax
           assessments.

The factual bases for this testimony are Ms. Beaulieu's personal knowledge and experience in tax
matters for many years, including as the head of Noble's Tax Department. She was Noble's
corporate representative on these subjects at her October 18, 2019 deposition.




                                                  3
              Case 17-51882-CSS          Doc 294     Filed 01/16/20      Page 4 of 8




Laura Campbell
c/o George Zimmerman/Lauren Aguiar
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036-6522

Laura Campbell, the Director of Corporate Accounting and Assistant Controller of Noble, is
expected to testify on the following subject matters:

       •   corporate accounting under United States Generally Accepted Accounting Principles
           ("U.S. GAAP"); and

       •   the impairment testing of corporate assets.

The factual bases for this testimony are Ms. Campbell's personal knowledge and experience as a
certified professional accountant, including her work in Noble's Accounting Department. She
was Noble's corporate representative on these subjects at her October 18, 2019 deposition.

Douglas Fordyce
c/o Theresa Foudy
Katten Muchin Rosenman LLP
575 Madison Avenue
New York, New York 10022-2585

Douglas Fordyce, a Managing Director of Lazard, is expected to testify on the following subject
matters:

   •   investment banking related to the energy, oil and gas, and oilfield services industries; and

   •   financial feasibility, valuation and, solvency analysis related to the energy, oil and gas,
       and oilfield services industries.

The factual bases for this testimony are Mr. Fordyce's personal knowledge and experience in
energy industry and financial consulting, including as a Managing Director of Lazard. He
testified on these subjects at his September 26, 2019 deposition.

Daniel Olivares
Juan Salvador Agiaz 65, Piso 10B
Col. Santa Fe Cuajimalpa
Mexico CDMX 05348

Daniel Olivares, the former agent of Noble and Paragon in Mexico, is expected to testify on the
following subject matters:

       •   the offshore drilling market and the future outlook of standard specification assets in
           Mexico;


                                                 4
              Case 17-51882-CSS          Doc 294      Filed 01/16/20     Page 5 of 8




       •   the functionality, features, and condition of Noble's and Paragon's standard
           specification assets;

       •   business relations between Noble and Pemex, and between Paragon and Pemex; and

       •   Pemex's business practices, particularly with regard to its contracting behavior and
           requirements for rigs.

The factual bases for this testimony are Mr. Olivares' personal knowledge and experience as the
agent of Noble and Paragon. He testified on these subjects at his October 3, 2019 deposition.

Randall Stilley
2232 Stanmore Dr.
Houston, Texas 77019

Randall Stilley, the former CEO of Paragon, is expected to testify on the following subject
matters:

   •   the offshore drilling market and the global future outlook of standard specification assets;
       and

   •   the functionality, features, condition, and useful life of standard specification assets.

The factual bases for this testimony are Mr. Stilley's personal knowledge and experience in the
offshore drilling industry, including as Paragon's CEO. He testified on these subjects at his
August 1, 2019 deposition.

Andrew Tietz
c/o James Taylor
Beck Redden LLP
1221 McKinney St., Ste. 4500
Houston, Texas 77010

Andrew Tietz, the former Senior Vice President of Marketing and Contracts of Paragon, is
expected to testify on the following subject matters:

   •   the offshore drilling market and the global future outlook of standard specification assets;
       and

   •   the functionality, features, condition, and useful life of standard specification assets.

The factual bases for this testimony are Mr. Tietz's personal knowledge and experience in the
offshore drilling industry, including at Noble and Paragon. He testified on these subjects at his
September 23, 2019 deposition.



                                                 5
              Case 17-51882-CSS          Doc 294      Filed 01/16/20     Page 6 of 8




David Williams
c/o George Zimmerman/Lauren Aguiar
Skadden, Arps, Slate, Meagher & Flom LLP
Four Times Square
New York, New York 10036-6522

David Williams, the former Chief Executive Officer of Noble, is expected to testify on the
following subject matters:

   •   the offshore drilling market and the global future outlook of standard specification assets;
       and

   •   the functionality, features, condition, and useful life of standard specification assets.

The factual bases for this testimony are Mr. Williams' personal knowledge and experience in the
offshore drilling industry, including as Noble's CEO. He testified on these subjects at his July
18, 2019 deposition.




                                                 6
            Case 17-51882-CSS     Doc 294     Filed 01/16/20   Page 7 of 8




Dated: Wilmington, Delaware
       January 16, 2020

                                SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

                                /s/ Anthony W. Clark
                                Anthony W. Clark (ID: 2051)
                                Stephen J. Della Penna (ID: 6103)
                                Skadden, Arps, Slate, Meagher & Flom LLP
                                One Rodney Square
                                P.O. Box 636
                                Wilmington, Delaware 19899-0636
                                Telephone: (302) 651-3000
                                Facsimile: (302) 651-3001

                                - and -

                                George A. Zimmerman (admitted pro hac vice)
                                Lauren E. Aguiar (admitted pro hac vice)
                                Four Times Square
                                New York, New York 10036-6522
                                Telephone: (212) 735-3000
                                Facsimile: (212) 735-2000

                                - and –

                                Wallis M. Hampton (admitted pro hac vice)
                                1000 Louisiana Street, Suite 6800
                                Houston, Texas 77002-5026
                                Telephone: (713) 655-5116
                                Facsimile: (713) 483-9116

                                Counsel for Defendants




                                          7
                Case 17-51882-CSS         Doc 294       Filed 01/16/20   Page 8 of 8




                                  CERTIFICATE OF SERVICE

        I, Anthony W. Clark, hereby certify that on January 16, 2020, I caused the foregoing

Defendants’ Rule 26(a) Expert Disclosures to be served on the following parties in the manner

indicated.

                        Laura Davis Jones, Esq.
                        Timothy P. Cairns, Esq.
                        Pachulski Stang Ziehl & Jones LLP
                        919 North Market Street, 17th Floor
                        P.O. Box 8705
                        Wilmington, DE 19899-8705
                        (By Electronic Mail)

                        David J. Zott, P.C., Esq.
                        Jeffrey J. Zeiger, P.C., Esq.
                        William E. Arnault, Esq.
                        Anne I. Salomon, Esq.
                        Kirkland & Ellis LLP
                        300 N. LaSalle Street
                        Chicago, IL 60654
                        (By Electronic Mail)



                                                        /s/ Anthony W. Clark
                                                        Anthony W. Clark




837765-WILSR01A - MSW
